Title: From George Washington to Alexander Hamilton, 12 March 1783
From: Washington, George
To: Hamilton, Alexander


                        
                            Dear Sir,
                            Newburgh 12th March 1783
                        
                        When I wrote to you last we were in a state of tranquility, but after the arrival of a certain Gentleman, who
                            shall be nameless at present—from Philadelphia—A storm very suddenly arose with unfavourable prognostics; which tho’
                            diverted for a moment is not yet blown over, nor is it in my power to point to the issue.
                        The Papers which I send officially to Congress, will supercede the necessity of my remarking on the tendency
                            of them. The notification and Address, both appeared at the same instant, on the day preceeding the intended meeting. The
                            first of these I got hold of the same afternoon—the other, not till next Morning.
                        There is something very misterious in this business—It appears, reports have been propagated in Philadelphia,
                            that, dangerous combinations were forming in the Army, and this at a time when there was not a syllable of the kind in
                            agitation in Camp. It also appears, that upon the arrival in Camp of the Gentleman above alluded to such sentiments as
                            these were immediately circulated—That it was universally expected the Army would not disband untill they had obtained
                            Justice—That the public creditors looked up to them for Redress of their own grievances—would afford them every aid, and
                            even join them in the field if necessary. That some Members of Congress wished the measure might take effect, in order to
                            compel the public—particularly the delinquent States, to do justice, with many other suggestions, of a similar nature.
                        From this, and a variety of other considerations, it is firmly believed by some,
                            the scheme was not only planned but also digested and matured in Philadelphia—but my opinion shall be suspended till I
                            have better ground to found one on—The matter was managed with great art; for as soon as the Minds of the Officers were
                            thought to be prepared for the transaction, the anonymous invitations and address to the Officers were put in circulation,
                            through every state line in the Army. I was obliged therefore, in order to arrest on the spot, the foot that stood
                            wavering on a tremendous precipice, to prevent the Officers from being taken by surprize while the passions were all
                            inflamed—and to rescue them from plunging themselves into a gulph of Civil horror from which there might be no receding,
                            to issue the order of the 11th. This was done upon the principle that it is easier to divert from a wrong and point to a
                            right path, than it is to recall the hasty and fatal steps which have been already taken.
                        It is commonly supposed if the Officers had met agreeably to the anonymous Summons—with their feelings all
                            alive—Resolutions might have been formed the consequences of which may be more easily conceived than described. Now they
                            will have leizure to view the matter more calmly, and will act more seriously—It is to be hoped they will be induced to
                            adopt more Rational measures, and wait a while longer for a settlement of their Accts—the postponing of
                            which, appears to be the most plausible and almost the only article of which designing men can make an improper use, by
                            insinuating (which they really do) that it is done with design that Peace may take place and prevent any adjustment of
                            Accts which say they would inevitably be the case if the War was to cease tomorrow. or supposing the best, you would have
                            to dance attendance at public Offices at great distances perhaps, and equally great expences to obtain a settlement, which
                            would be highly injurious, nay ruinous to you. this is their language.
                        Let me beseech you therefore, my good Sir, to urge this matter earnestly, and without further delay. the
                            Situation of these Gentleman I do verily believe is distressing beyond description—It is affirmed to me, that a large part
                            of them have no better prospects before them than a Goal, if they are turned loose without liquidation of Accts and an
                            assurance of that justice to which they are so worthily entitled. To prevail on the Delegates of the States through whose
                            means these difficulties occur, it may, in my opinion, with propriety be suggested to them, if any disasterous
                            consequences should follow, by reason of their delinquency, that they must be answerable to God & their Country
                            for the ineffable horror which may be occasioned thereby. I am Dear Sir Yr most Obedt. Servt
                        
                        
                            
                                
                            
                        
                        
                            P.S. I have received your letter of the 5th & have put that matter in train which was mentioned
                                in it.     G.W.I am this instant informed, that a second address to the Officers—distinguished No. 2, is thrown
                                into circulation. The Contents, evidently prove that the Author is in, or near Camp, and that the following words,
                                erased in the second page of this Letter, ought not to have met with this treatment — viz.—"By others, that it is the
                                illegitimate offspring of a person in the Army."
                        
                    